Citation Nr: 0400052	
Decision Date: 01/02/04    Archive Date: 01/21/04

DOCKET NO.  02-20 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for a claimed pneumothorax due to a 
punctured lung, as a result of a September 1999 procedure at 
the VA Medical Center (VAMC) in Columbia, South Carolina.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. A. Markey, Counsel



INTRODUCTION

The veteran served on active duty from August 1954 to August 
1958.  

This matter came before the Board of Veterans' Appeals 
(Board) from an October 2002 decision by the RO.  



REMAND

Initially, the Board is of the opinion that a VA examination 
should be accomplished in order to ascertain the extent and 
likely etiology of the veteran's pneumothorax.  See 
38 U.S.C.A. § 5103A(d)(2) (West 2002).  Any pertinent 
treatment records also should be obtained.  

The veteran and his representative contend, in substance, 
that the veteran is entitled to compensation benefits under 
the provisions of 38 U.S.C.A. § 1151 for a pneumothorax, the 
residual of a punctured lung as a result of a September 1999 
procedure at the VA Medical Center (VAMC) in Columbia, South 
Carolina.  

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (hereinafter VCAA or the Act), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) and implementing 
regulations (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)) modified VA's duties to notify and assist 
claimants.  38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West 2002); 
38 C.F.R. § § 3.159(a)-(c) (2003).  

This law (and regulations) also includes notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  

As such, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003).  

The Board also notes that, in August 2002, the RO sent the 
veteran a letter that was intended to comply with the 
notification requirements of the VCAA.  However, this 
notification was defective because the veteran was not 
clearly informed about the evidence that was necessary to 
support his claim for compensation benefits.  

Specifically, the RO intermittently informed the veteran that 
it would decide his claim on the evidence of record if he did 
not respond within sixty days but also essentially informed 
him that he would be afforded a period of one year in which 
to submit the requested evidence and information.  An 
additional notification letter must therefore be sent to the 
veteran prior to further appellate action.  

Further, the Board is of the opinion that a VA examination 
should be accomplished in order to ascertain the nature and 
likely etiology of the veteran's pneumothorax.  See 
38 U.S.C.A. § 5103A(d)(2) (West 2002).  Any pertinent 
treatment records also should be obtained.  

In view of the above, this matter is REMANDED to the RO for 
the following action:

1.  The RO should send the veteran and 
his representative a letter providing the 
notice required under 38 U.S.C.A. § 5103.  
The RO should inform the veteran that any 
evidence and information submitted in 
response to the letter must be received 
by the RO within one year of the date of 
the RO's letter and that he should inform 
the RO if he desires to waive the one-
year period for response.  

2.  The RO should undertake appropriate 
development to obtain any pertinent 
evidence identified but not provided by 
the veteran.  If the RO is unable to 
obtain any pertinent evidence identified 
by the veteran, it should so inform the 
veteran.  

3.  The veteran should be scheduled for a 
VA respiratory examination in order to 
ascertain the nature and severity of his 
pneumothorax.  The examiner should review 
all of the pertinent evidence in the 
claims folder and, in addition to 
discussing the current manifestations of 
any such disability diagnosed, provide an 
opinion as to whether the veteran has 
current disability due to the 
pneumothorax diagnosed and treated in 
September 1999 that was at least as 
likely as not the result of carelessness, 
negligence, lack of proper skill, error 
in judgment or similar fault on the part 
of VA in furnishing care, or an event not 
reasonably foreseeable.  The complete 
rationale for the conclusions reached 
should be set forth.  

3.  The RO should then undertake any 
other indicated development.  

4.  Then, after providing the veteran 
with the appropriate time to submit 
additional evidence - see Paralyzed 
Veterans of America v. Secretary of 
Veterans Affairs, Nos. 02-7007, -7008, -
7009, -7010 (Fed. Cir., September 22, 
2003)) - the RO should review all of the 
evidence of record, including any new 
evidence, and readjudicate the above 
listed claim on appeal.  If the benefits 
sought on appeal are not granted an 
appropriate Supplemental Statement of the 
Case should be furnished to the veteran 
and his representative.  They should also 
be afforded an opportunity to respond 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  



	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  




